              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       PINE BLUFF DIVISION

CHARLES ASHFORD                                                  PLAINTIFF
ADC #133975

v.                        No. 5:18-cv-206-DPM

DOES                                                    DEFENDANTS

                                  ORDER
     Unopposed recommendation, NQ 4, adopted.          FED. R.   CIV. P. 72(b)
(1983 addition to advisory committee notes).         Motion for leave to
proceed in forma pauperis, NQ 1, denied. Ashford's complaint will be
dismissed without prejudice. If Ashford wants to proceed with this
case, then he must pay the $400 filing and administrative fees and file a
motion to reopen by 16 November 2018. An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith.    28 U.S.C. § 1915(a)(3).
     So Ordered.


                                    D.P. Marshall Jr."'
                                    United States District Judge
